Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-20-00147-CV

                                   Clyde E. KEBODEAUX,
                                          Appellant

                                               v.

                                    Patricia KEBODEAUX,
                                             Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-00629
                          Honorable Laura Salinas, Judge Presiding

     BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE VALENZUELA

        In accordance with this court’s opinion of this date, the Final Decree of Divorce is
REVERSED insofar as it (1) determined “Clyde E. Kebodeaux is obligated to provide support for
D.K. . . . through D.K.’s graduation from high school, June of 2016” and determined “guideline
child support for this period of time is eighty-one thousand three hundred and seventy dollars
($81,370.00),” and (2) divided the parties’ marital estate. The cause is REMANDED to the trial
court for further proceedings consistent with this opinion. The Final Decree of Divorce is
AFFIRMED in all other respects.

       Costs of appeal are assessed against the party that incurred them.

       SIGNED August 18, 2021.


                                                _____________________________
                                                Lori I. Valenzuela, Justice